DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This office action is in response to the amendment filed on 12/20/2021. After the filed amendment has been considered and entered, the claims 1-2 are pending and being considered. Claims 1 and 2 are independent. Claims 1 and 2 are amended.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After thorough search and consideration, the claims 1-2 are allowable over prior art(s) cited from search. 
The following cited references/prior arts disclose the general subject matter, as disclosed below, recited in the independent claims 1 and 2 before/after the current amendment is made/submitted. 

A.	Jen; Fei-Yang et al. (US 2021/0092108 A1), discloses an exemplary method of a login process for a delegated key management system, as illustrated in Fig. 3 (and Fig. 2 of the provisional application), a determination is made at server 125 as to whether the phone number is associated with an existing account or is a new phone number at step 315. If the phone number is associated with an account and is not a new phone number, the user is 

B.	PARK; Hyunsang et al. (US 2013/0326500 A1), discloses a signature information 20a to 20n may be contained in the application package installer as a folder META.INF, and may be created by a signature algorithm such as SHA1 (Secure Hash Algorithm 1), RSA (Rivest-Shamir-Adelman) or DSA (Digital Signature Algorithm) using a public key generated by a key generation algorithm such as RSA or DSA. In FIG. 3, the signature information 20a to 20n may include a signature file 21, a manifest file 22, and a signature block file 23. The signature file 21 may have an extension ".SF", and may have such filenames as CERT.SF, RSA31.SF or alias SF. The signature file 21 may be created using a value 

C.	Kim; Kun Suk (US 2006/0156010 A1), discloses a flowchart of configuration of a signed JAR file. Referring to FIG. 7, first of all, digest for data of files included within a JAR file is computed (S710). A manifest file is generated and the computed result is stored in the manifest file (S720). A digest of the manifest file including the digest of the files included within the JAR file is computed (S730). A signature file is generated to store the digest of the manifest file (S740). The signature file is signed using a content provider's private key that 

D.	Alwar; Vijaya Subhash et al. (US 2018/0191503 A1), discloses a schematic representation of generating an ownership block for the blockchain maintained by the SOCOACT. SOCOACT's blockchain functionality is based upon elliptic curve cryptography, where addresses are derived from elliptic-curve 
Alwar also discloses to make a determination whether account verification data matches or not. In one implementation, a hash of account data associated with the customer stored by the delivering broker may be generated and compared with account identity verification data (e.g., a hash) provided by the receiving broker to determine whether the data matches. See FIGS. 70-71 for additional details regarding proving identity of accounts. If the account verification data does not match, the transfer transaction may be denied at 6713. If the account verification data matches, asset data associated with the TOA request/notification may be determined at 6717 and transferred.

E.	SUN LILIN et al. (CN 109934585 A), discloses method steps for obtaining transaction data, and generating a transaction hash from the transaction data by utilizing a preset rule; determining the signature level of the transaction data according to the relationship between the transaction limit and a first threshold value in the transaction data; determining a signature mechanism based on the signature level, the signature mechanism being a trusted mechanism for signing 

F.	See other cited prior arts.

However, the above prior arts including the rest of the cited prior arts either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole recited in the independent claims 1 and 2. 
For this reason, the specific claim limitations, such as, but not limited to “wherein the signature file contains a SHA256 digest of the digital content manifest file, a SHA256 digest of each entry in the digital content manifest file along with the corresponding file name listed in the determinate order, and a transaction hash of a blockchain transaction that holds a digital content manifest file digest, and wherein the signature block file contains a digital signature resulting from digitally signing a SHA256 digest of the entire signature file with the user’s SECP256K1 private key portion of the NEOTrust ID;”, recited in the independent claims 1 and 2 taken as whole are allowable over the cited prior arts.
Furthermore, the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection(s) under 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b) were reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control Branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB’s Customer service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Mon-Fri: 8AM – 4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/ALI CHEEMA/
Examiner, Art Unit 2496	

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496